Citation Nr: 9910505	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-06 326	)	DATE
	)
	)                                   

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1976.  He died in June 1989 and the appellant is his widow.  
The Board of Veterans' Appeals (Board) remanded this case in 
October 1997.  In the remand, the Board indicated that the RO 
had failed to adjudicate a claim of service connection for 
cancer of the bones for accrued benefits and death pension.  
The RO sent the appellant a March 1998 letter, informing her 
of the denial of death pension due to excess income and her 
accrued benefit claim on the basis that no money was owed and 
due to the veteran at the time of his death.  The appellant 
did not reply to this letter.  In a July 1998 rating 
decision, the RO denied claims of service connection for 
cancer of the bones for accrued benefits purposes.  The RO 
apparently forwarded a copy of the July 1998 rating decision 
denying the claim of service connection for cancer of the 
bones for accrued benefits purposes with a November 1998 
letter informing the appellant that accrued benefits had been 
denied because VA did not owe the veteran any money at the 
time of death.  The appellant returned a copy of the RO's 
November 1998 letter with a handwritten notice of 
disagreement inscribed on the copy.  Given all of the 
foregoing, the appellant should be advised of the disposition 
of the claim of service connection for cancer of the bones 
for accrued benefits purposes and her claim of death pension.  
The RO's letter should request that the appellant identify 
the decision(s) with which she disagrees.  




FINDINGS OF FACT

1.  In August 1989, the RO denied service connection for the 
cause of the veteran's death, finding that carcinoma of the 
colon implicated in the veteran's death was not manifested 
during service or within the presumptive period after 
service, carcinoma of the colon was not caused by a service-
connected low back disability, and treatment of the low back 
disability did not materially interfere with or hasten the 
veteran's death.  

2. Additional evidence submitted since August 1989 does not 
tend to show that carcinoma of the colon was manifested 
during service or within the presumptive period after 
service, that carcinoma of the colon was caused by a 
service-connected low back disability, or that treatment 
of the low back disability materially interfered with or 
hastened the veteran's death.  

3.  Evidence submitted since the August 1989 rating action is 
not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the case.


CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
the cause of the veteran's death in August 1989 is not new 
and material; the August 1989 rating decision denying service 
connection for the cause of the veteran's death is final and 
the claim may not be reopened.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record when the RO denied service connection 
for the cause of the veteran's death in August 1989 included 
service medical records, which do not mention a complaint, 
diagnosis, or treatment of a digestive tract malignancy.  No 
digestive tract malignancy was manifested within the 
presumptive period after separation from service.  

In a March 1977 rating decision, the RO awarded service 
connection for a low back disorder with arthritis and for 
right fifth metacarpal fracture residuals.  In a July 1977 
rating decision, the back disability was re-characterized as 
herniated nucleus pulposus at L5-S1, with arthritis.  

In an April 1989 statement, the veteran indicated that he was 
hospitalized at Holzer Medical Clinic (Holzer) and diagnoses 
included cancer of the bones.  In a June 1987 Holzer 
admission note, Mark G. Christopher, M.D., reported an 
impression of probable, partial colonic obstruction.  The 
veteran subsequently underwent a sigmoid colectomy, small 
bowel resection, and an appendectomy.  A June 1987 Holzer 
discharge summary included a diagnosis of carcinoma of the 
colon.  A September 1988 Holzer discharge summary by Edward 
J. Diekhoff, M.D., reported that the veteran underwent a 
colonoscopy and transrectal prostate biopsy.  Diagnoses were 
colon carcinoma and bony lesions consistent with metastatic 
disease, with unknown primary.  His complaints of recurrent 
low back pain were noted, but no medical opinion related the 
complaints to colon carcinoma.  

The veteran subsequently underwent extensive medical 
treatment at Holzer, including a March 1989 admission for 
complaints of severe back and abdominal pain, and ascites.  
Discharge diagnoses by Carol M. Sholtis, M.D., included 
intractable abdominal and back pain, requiring continuous 
infusion of pain medicine secondary to recurrent metastatic 
colon cancer of the bones and intra-abdominal region.  No 
medical opinion related the onset of colon cancer to the 
service-connected low back disorder.  

The veteran's death certificate shows that he died on June 
[redacted], 1989.  The immediate cause of death was metastatic 
colon carcinoma, with pulmonary embolism and pneumonia as 
significant conditions contributing to his death, but not 
related to the immediate cause of death.  No autopsy was 
performed.  Dr. Sholtis was the physician certifying the 
cause of death.  She noted that the interval between the 
onset of metastatic colon carcinoma and death was years.  

In August 1989, the RO denied service connection for the 
cause of the veteran's death.  The RO noted that, at the time 
of the veteran's death, service connection was in effect for 
herniated nucleus pulposus at L5-S1, with arthritis, and 
right fifth metacarpal fracture residuals.  The RO concluded 
that the evidence did not demonstrate that a digestive tract 
malignancy was manifested in service or to a compensable 
degree during a presumptive period after service.  The RO 
further noted that the evidence did not show that the 
service-connected low back disorder caused digestive tract 
malignancy or that treatment of the back disorder materially 
interfered with or hastened the veteran's death.  

Evidence submitted after the August 1989 rating decision 
includes an August 1988 report of a magnetic resonance 
imaging (MRI) study of the veteran's lumbosacral spine at 
Ohio State University Hospitals (OSU Hospitals).  M. Brogan, 
M.D. and R. McGhee, M.D. concluded that areas of abnormal 
signal in the L1-S2 vertebral bodies were suspicious for 
metastatic disease in a patient with the veteran's history of 
colon carcinoma.  

At an August 1995 hearing, the appellant asserted that the 
veteran's service-connected low back disability contributed 
to the spread of his carcinoma and hastened his death.  She 
had been given to understand that the veteran's condition 
appeared to improve after colon cancer surgery.  However, Dr. 
Mark Walker, a physician at Holzer, explained to her that 
cancer would spread to the weakest part of the body and 
cancer later spread to the veteran's back, which was injured 
in service.  

In an October 1997 remand, the Board noted that terminal 
hospital records of the veteran's treatment at Holzer were 
not included in the claims folder.  Additionally, although 
the veteran had active service from 1956 to 1976, the 
evidence did not include medical records dating from 1956 to 
1965.  

Following the remand, extensive medical records from Holzer 
were associated with the claims folder.  In an October 1997 
statement, the appellant repeated her assertions about 
statements made by Dr. Walker regarding the cause of the 
veteran's death.  The RO also forwarded letters to several 
physicians who treated the veteran, including Drs. Walker and 
Sholtis, requesting that the health care providers forward 
information regarding the veteran's medical treatment.  

No response to the RO letter by Dr. Sholtis is of record.  In 
a November 1997 statement, Dr. Walker indicated that the 
veteran's diagnosis was metastatic carcinoma of the colon 
with bone metastases.  He added that, in October 1988, a bone 
scan showed new areas of metastasis in the thoracic spine and 
skull.  Dr. Walker opined that this might have been due the 
original lesion, which was colon carcinoma.  

In a November 1997 notice, the National Personnel Records 
Center informed the RO that no additional service medical 
records of the veteran were available.  

Records of medical treatment of the veteran at Holzer, dating 
from June 1987 to May 1989, include a May 1989 note by 
Subhash Khosla, M.D.  Dr. Khosla reported that a March 1989 
bone scan and a May 1989 computed tomography (CT) scan showed 
positive indications of multiple spots of increased abnormal 
uptake, in the left shoulder, mid-thoracic spine, and the 
lumbar vertebra, in addition to other places.  The CT scan 
showed evidence of possible metastatic involvement of T12-L1 
vertebral bodies.  Dr. Khosla did not opine that the service-
connected low back disorder caused colon cancer or 
contributed to the veteran's death.  A May 1989 Holzer 
medical note includes Dr. Sholtis' findings of pneumonia and 
metastatic colon carcinoma to the infra-abdominal region, 
possibly to mediastinal lymph nodes.  The note did not refer 
to the low back.  A December 1988 Holzer medical note by 
Alice A. Gricoski, M.D. reported that the veteran had 
experienced dramatic improvement in his rectal and bone 
discomfort over the lower back since beginning chemotherapy 
for the metastases of his spine.  In an October 1988 progress 
note, Dr. Khosla noted that the veteran had presented with a 
perforated sigmoid colon carcinoma into the small bowel in 
June 1987.  A bowel resection was performed by Dr. Gricoski.  
The veteran began chemotherapy per Dr. Sholtis a month later, 
continuing until December 1987.  Since April 1988, he had 
complained of pain in the sacral region and lower pelvis, 
radiating down to both testicles and the medial sides of both 
thighs.  He also complained of severe rectal pain.  CT scans 
of the lumbosacral spine revealed bulging discs at L2-3, and 
L4-5, with posterior osteophytes at L5-S1.  He was referred 
to OSU Hospitals, where MRI scans showed two spots in the 
lumbosacral spine suspicious for metastatic disease.  A 
September 1988 bone scan was compatible with the appearance 
of recent sites of increased uptake consistent with 
metastatic lesions within the skull and dorsal spine.  Dr. 
Khosla noted that the veteran had a known diagnosis of 
perforated sigmoid colon carcinoma, status post surgical 
excision in June 1987, and subsequent bone scan findings 
consistent with bony metastasis in the dorsal spine and 
skull, along with complaints of pain in the lower sacral area 
and lower pelvis.  The Holzer medical records include 
additional references to the veteran's low back, but do not 
include medical opinions concluding that the back disability 
caused colon carcinoma.  

A June 1989 Holzer discharge (death) summary noted that the 
veteran was admitted with pneumonia.  He also had an ill 
feeling all over, with vague, anterior chest pain, a cough 
and shortness of breath.  Death diagnoses included metastatic 
colon carcinoma to the lymph nodes, bones and probable intra-
abdominal, pulmonary embolism, severe pain secondary to 
metastatic colon carcinoma, and pneumonia.  

Analysis

The Board finds that the evidence pertinent to the matter at 
hand has been adequately developed and that VA has met its 
duty to assist the appellant.  38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service incurrence will be 
presumed for a malignant tumor manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The RO's August 1989 rating decision denying service 
connection for the cause of the veteran's death is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104.  To reopen the claim, the claimant must 
present or secure new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence added to the record since the August 1989 
decision includes the OSU Hospitals MRI from August 1988.  
The report contains opinions from medical examiners that 
areas of abnormal signal in the L1-S2 bodies were suspicious 
for metastatic disease in a patient with the veteran's 
history of colon carcinoma.  The MRI study was not of record 
at the time of the August 1989 rating decision and is new.  
However, the MRI study cannot be reasonably regarded as a 
medical opinion that carcinoma of the colon began in service 
or during the presumptive period after service, that 
carcinoma of the colon was caused by a low back disorder or 
that treatment of the low back disorder materially interfered 
with or hastened the veteran's death.  Accordingly, the MRI 
study is not so significant as to be required for 
consideration in order to fairly the decide the merits of the 
claim, and it is not material evidence.  

Records of treatment from Holzer, dating from June 1987 to 
May 1989, include the December 1988 note by Dr. Gricoski that 
the veteran experienced improvement in his rectal and bone 
discomfort over the lower back after beginning chemotherapy 
for metastases of his spine.  Dr. Gricoski's note was not in 
the claims folder at the time of the August 1989 decision and 
is new.  However, Dr. Gricoski's note does not address the 
etiology of the death-causing carcinoma of the colon and does 
not indicate that low back treatment materially interfered 
with or hastened the veteran's death.  The note is not so 
significant that it must be considered to fairly decide the 
merits of the claim and is not material evidence.  

The appellant contends that Dr. Walker told her that colon 
cancer would spread to the weakest part of the body and it is 
not disputed that cancer was detected in the veteran's back.  
The appellant asserts, in effect, that she believed that 
carcinoma of the colon was improving until cancer spread to 
the veteran's service-connected low back and from there to 
the rest of his body.  In Justus v. Principi, 3 Vet. App. 
510, 513 (1992), the United States Court of Veterans Appeals 
(as of March 1, 1999, the United States Court of Appeals for 
Veterans Claims or Court) held that in determining whether 
evidence is new and material to reopen a claim, the 
credibility of the evidence is to be presumed.  However, the 
credibility of evidence submitted to reopen a claim need not 
be presumed where that evidence is inherently incredible.  
Reonal v. Brown, 5 Vet. App. 458, 460-461.  Here, the medical 
evidence submitted since August 1989 includes Dr. Walker's 
own November 1997 written statement.  Dr. Walker's written 
statement simply indicates that cancer had been detected in 
the veteran's skull and back.  The statement does not 
indicate that either the nonservice-connected skull or the 
service-connected low back were more susceptible to cancer 
than other body parts, and it does not indicate that cancer 
in the low back caused carcinoma of the colon or materially 
interfered with or hastened the veteran's death.  Careful 
review of the evidence submitted since August 1989 
demonstrates that the appellant's assertions of what Dr. 
Walker told her are not supported by Dr. Walkers's written 
statements.  As such, her statements are no more than lay 
assertions of medical causation and, thus, do not constitute 
competent medical evidence.  The appellant's assertions of 
what Dr. Walker told her are not so significant to be 
required to be considered in order to fairly decide the 
merits of the claim, and the assertions are not material.  
None of the additional evidence submitted since August 1989 
is new and material.  Accordingly, the claim of service 
connection for the cause of the veteran's death may not be 
reopened.  



ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the cause of the veteran's 
death, the appeal is denied.  



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

